DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the clip inserted into the hole in the panel must be shown or the feature(s) canceled from the claim(s).  The drawings all show the clip inserted into a hole in the frame.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the wall".  There is insufficient antecedent basis for this limitation in the claim.  The applicant will interpret as best able.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, 13, 14, 16, and 20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Franco (U.S. 20170035197).
In re Claim 1, Franco teaches a wall system comprising a frame made (10,40,60,80,600) and one or more panels (102,202,302,402) removably attached to the frame, wherein the one or more panels are positioned over one or more cutouts (28) of the frame to form a substantially coplanar surface.  (Figures 1-8)
In re Claim 2, Franco teaches a perimeter of the one or more panels (102,202,302,402) is greater than a perimeter of the one or more cutouts (28) so that the one or more panels completely cover the one or more cutouts. (Figures 1-8)
In re Claim 11 and 16, Franco shows in Figure1 that the panels (102,202) look the same and are therefore capable of being interchangeable.  These panels are not disclosed to be damaged or distorted. (Figures 1-8)
In re Claim 12, Franco teaches the one or more panels is a plurality of panels (102,202,302,402), and an exposed surface of the plurality of panels create a substantially uniform surface finish. (Figures 1-8)
In re Claim 13, Franco teaches that the modular units are made from a medium-density fiberboard.  The modular units include the frame.  (Paragraph 0027) (Figures 1-8)
In re Claim 14, Franco shows in Figure1 that the panels (102,202) once the one or more panels are attached to the frame, the one or more panels abut one another are spaced apart by a desired width, or both. (Figures 1-8)
In re Claim 20, Franco teaches that the plurality of walls systems are secured to a wall and abut one another to form a substantially uniform finished surface of the wall.  (Figure 1, Paragraph 0178)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9, 10, 13, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franco (U.S. 20170035197).
In re Claims 9, 10, 13, and 15, Franco teaches that the modular units are made from a medium-density fiberboard.  As was stated, the examiner contends that the modular units would the frame.  It is not clear if this also includes the panel.  Furthermore, Franco does not teach panels made from laminated material or gypsum board.  It would have been obvious to one having ordinary skill in the art to use laminated material, medium-density fiberboard, or gypsum board since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Laminated wood, fiberboard, gypsum board, and are well known construction materials used in manufacturing wall, frames, and panels do to their durability, affordability, and ease to work with, therefore using them would be obvious to one of ordinary skill in the art at the time of filing.  
Alternatively laminated can also mean overlaying with a layer of protective material.  Franco teaches that the modular units are made from lacquered wood.  (Paragraph 0027).  Again, it is not clear if this also includes the panel.  Lacquer is a protective material.  Its use on a panel would allow it to be considered a laminated surface that would be visually appealing.
In re Claims 17 and 18, Franco has been previously discussed but does not teach that the one or more panels are between 10 to 15 mm thick or that the frame is between 10 to 15 mm thick.  It would have been obvious to one having ordinary skill in 
  Claims 3, 4, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franco (U.S. 20170035197) in view of Clarke et al. (U.S. 8,776,326)
In re Claims 3-5, Franco has been previously discussed.  The abutting surface of the one or more panels (102,202,302,402) abuts the surface of the frame (10,40,60,80,600).  Franco does not teach panels with holes in the abutting surfaces that receive studs 
Clarke teaches a connection assembly where a stud (20) with housing element (22) is inserted into an acceptance opening panel element (12).  A clip 24 is inserted into an acceptance opening panel element (12).  (Figures 1,2, Column 7, Lines 26-35)
It would be obvious to one of ordinary skill in the art at the time of filing to modify the panel and frame with the connection assembly taught by Clark.  This modification would result in one or more panels includes at least one hole(acceptance opening) that receives a clip (24) along an abutting surface  The clip in the acceptance opening  receives/engages the at least one stud projecting from a surface of the frame to secure the one or more panels to the frame.  The abutting surface of the one or more panels abuts the surface of the frame.   The stud/clip connection assembly would allow for ease in attaching and removing the panel from the frame.
In re Claim 19, the positively claimed physical characteristics of the claims have been taught by Clark, as has been previously discussed.  Therefore, the stud can be inserted into the clip with a force of 10 pounds and released with a force of 25 pounds.



Allowable Subject Matter

Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or adequately suggest a wall system with the combination of characteristics specified in the independent claim.  Of particular note are the requirement that the clip includes an inner clip that is threaded into a base portion.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633